      Case 2:14-cv-01788-DLR Document 640 Filed 12/16/18 Page 1 of 8


     Michael Kanovitz (pro hac vice)
 1   Heather Lewis Donnell (pro hac vice)
 2   Scott Rauscher (pro hac vice)
     Ruth Brown (pro hac vice)
 3   Frank Newell (pro hac vice)
     Dan Twetten (pro hac vice)
 4
     LOEVY & LOEVY
 5   311 North Aberdeen Street, Third Floor
     Chicago, IL 60607
 6   Telephone: (312) 243-5900
 7   mike@loevy.com
     heather@loevy.com
 8   scott@loevy.com
     ruth@loevy.com
 9   frank@loevy.com
10   dan@loevy.com

11   Attorneys for Plaintiffs
12   Christopher N. Manning (pro hac vice)
13   Edward C. Reddington (pro hac vice)
     Juli Ann Lund (pro hac vice)
14   Tracey A. Fung (pro hac vice)
     Melissa B. Collins (pro hac vice)
15
     WILLIAMS & CONNOLLY LLP
16   725 Twelfth Street, N.W.
     Washington, DC 20005
17   Telephone: (202) 434-5000
     Facsimile:    (202) 434-5029
18
     cmanning@wc.com
19   ereddington@wc.com
     jlund@wc.com
20   tfung@wc.com
21   mcollins@wc.com

22   L. Eric Dowell (AZ Bar No. 011458)
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
23   2415 East Camelback Road, Suite 800
24   Phoenix, Arizona 85016
     Telephone: (602) 778-3700
25   Facsimile:   (602) 778-3750
     eric.dowell@ogletreedeakins.com
26
27   Attorneys for Defendant MD Helicopters, Inc.

28
       Case 2:14-cv-01788-DLR Document 640 Filed 12/16/18 Page 2 of 8



 1                       IN THE UNITED STATES DISTRICT COURT
 2                              FOR THE DISTRICT OF ARIZONA
 3
     Philip A. Marsteller and Ruth Marsteller,
 4
                           Plaintiffs,                   Case No. CV-14-01788-PHX-DLR
 5
            v.
 6
     MD Helicopters, Inc.,                               STIPULATION REGARDING
 7                                                       AMENDED PROTECTIVE
                           Defendant.                    ORDER, AND DISMISSAL OF
 8                                                       ACTION WITH PREJUDICE

 9
10
11           Plaintiffs Philip and Ruth Marsteller (“Plaintiffs”) and Defendant MD Helicopters, Inc.
12   (“MD”), collectively “the Parties,” by their respective counsel, hereby stipulate and agree to
13   entry of this Stipulation Regarding Amended Protective Order and Dismissal of Action With
14   Prejudice (hereinafter, “Order”), and stipulate as follows:
15           1.     Plaintiff Philip Marsteller (“Mr. Marsteller”) is a former employee of MD. In
16   the course of his employment, Mr. Marsteller signed an Employee Confidential Information
17   and Inventions Agreement (hereinafter, “Confidentiality Agreement”), a copy of which is
18   attached as Exhibit A and incorporated by reference.
19           2.     Mr. Marsteller sued MD for wrongful termination under the False Claims Act,
20   31 U.S.C. § 3730(h), and the Defense Contractor Whistleblower Protection Act, 10 U.S.C.
21   § 2409. MD denies any liability. MD counter-sued Mr. Marsteller for violation of various
22   common-law duties, including breach of the Confidentiality Agreement. The Court found
23   that Mr. Marsteller breached the Confidentiality Agreement in certain respects and set the
24   remainder of MD’s common law claims and Plaintiffs’ statutory claims for trial. Mr. Marsteller
25   denies any further breaches of the Confidentiality Agreement or other common-law duties, or
26   that the breaches found by the Court caused damage to MD. The parties have agreed to
27   resolve their claims voluntarily, with neither party admitting any liability nor conceding any
28   defect in their respective positions.


                                                  -2-
      Case 2:14-cv-01788-DLR Document 640 Filed 12/16/18 Page 3 of 8



 1          3.     Plaintiffs affirm that they shall at all times fully comply with the terms of the
 2   Confidentiality Agreement attached hereto as Exhibit A. Plaintiffs also specifically affirm that,
 3   except as otherwise expressly permitted herein, they will not disclose to any third party any
 4   confidential documents or information learned or obtained regarding MD or any affiliate of
 5   MD during or after Mr. Marsteller’s employment by MD, including, without limitation, (1) any
 6   confidential documents obtained during or after his employment with MD; (2) any
 7   confidential information learned during or after his employment with MD.
 8          4.     The Parties agree not to disclose the terms of their settlement, except as may be
 9   expressly provided in the Parties’ Settlement Agreement.
10          5.     Plaintiffs affirm that they will not induce or seek to induce any current or former
11   employee of MD to breach that employee’s non-disclosure agreement with MD, including,
12   without limitation, by seeking to obtain any confidential documents or information regarding
13   MD or any affiliate of MD from any current or former employee of MD or any affiliate of
14   MD, or by soliciting, inducing, assisting, or encouraging such person to leak, disseminate, or
15   make public any Confidential Information, as the term is defined in the Confidentiality
16   Agreement. Plaintiffs specifically affirm that, except as otherwise expressly permitted herein,
17   they will not disclose to any third party any confidential documents or information regarding
18   MD or any affiliate of MD that they learned or obtained from any current or former employee
19   of MD or any affiliate of MD.
20          6.     Plaintiffs agree not to disparage MD or its affiliates, including by way of example
21   and not limitation Lynn Tilton; Patriarch Partners, LLC; and Patriarch Partners Management
22   Group, LLC.
23          7.     Paragraph 16 of the current Amended Protective Order [Dkt. 158] is amended
24   to read as follows:
25          Subject to the limitations in this Paragraph 16, Plaintiffs may provide factual
26          information to counsel (including counsel’s agents or retained experts), co-Relator
27          Robert Matthew Swisher, government counsel (and their agents) in the action
28          captioned United States ex rel. Marsteller and Swisher v. MD Helicopters, Inc., et al. No. 5:13-

                                                     -3-
      Case 2:14-cv-01788-DLR Document 640 Filed 12/16/18 Page 4 of 8



 1          cv-00830-AKK, pending in the U.S. District Court for the Northern District of
 2          Alabama (“Qui Tam Litigation”), or the Court, solely as necessary to prosecute the Qui
 3          Tam Litigation. Providing such information pursuant to this Paragraph 16 shall not
 4          constitute a violation of this Order. As to information covered by Mr. Marsteller’s
 5          Confidentiality Agreement or that was produced in this action and designated as
 6          CONFIDENTIAL or ATTORNEYS EYES ONLY, this Order shall not preclude the
 7          use of such information in the Qui Tam Litigation or the disclosure of such information
 8          to parties or counsel in the Qui Tam Litigation provided that prior to any such use
 9          or disclosure (1) the court with authority over the Qui Tam Litigation enters a
10          protective order governing the use or disclosure of such information in that action;
11          and (2) either (a) the parties agree to the use or disclosure of such information, or (b)
12          the court in the Qui Tam Litigation authorizes the use or disclosure of such information
13          in the Qui Tam Litigation. Plaintiffs may not retain, or after November 4, 2018 seek or
14          obtain from any person or entity, any documents (1) subject to the Confidentiality
15          Agreement in Exhibit A, (2) obtained in the course of discovery in this action, (3)
16          obtained by Plaintiffs while Mr. Marsteller was employed by MD if such documents
17          relate to MD or any affiliate of MD; or (4) obtained by Plaintiffs at any time from any
18          current or former employee of MD or of any affiliate of MD if such documents relate
19          to MD or any affiliate of MD, provided, however, that Plaintiffs may retain any
20          documents provided to Mr. Marsteller by MD during the ordinary course of his
21          employment pertaining to Mr. Marsteller’s health benefits or retirement benefits, or
22          reflecting the amount of income Mr. Marsteller received from Defendant, including by
23          way of example his Form W-2. Plaintiffs may not create new documents containing,
24          reflecting, describing, or derived from any documents falling into one or more of the
25          foregoing categories.
26
            8.     Paragraph 17 of the current Amended Protective Order [Dkt. 158] is amended
27
     to read as follows:
28

                                                  -4-
      Case 2:14-cv-01788-DLR Document 640 Filed 12/16/18 Page 5 of 8



 1           Within 30 days after entry of this Order, Plaintiffs shall provide all documents,
 2           electronically stored information, and tangible things (collectively, “documents”)
 3           regarding MD or any affiliate of MD in Plaintiffs’ possession, custody or control,
 4           whether obtained or received from any source and whether in paper, electronic or other
 5           form, to Plaintiffs’ counsel, Loevy & Loevy. Plaintiffs shall promptly thereafter
 6           provide a sworn affidavit to MD attesting that both Plaintiffs have made a complete
 7           transfer to their counsel and/or a complete destruction of all such documents, that
 8           neither Plaintiff retains any such documents and information, and that, other than
 9           those documents that are no longer in any Plaintiff’s possession, custody, or control
10           because they were transferred prior to November 4, 2018, to the government or other
11           third-parties and the fact of such transfer was disclosed in either a discovery response
12           or a document produced in this action, neither Plaintiff has transferred any such
13           documents to any third party other than its counsel, Loevy & Loevy, which shall retain
14           sole custody of such documents and shall not return them to Plaintiffs.
15
             9.     The Parties agree that their respective counsel will preserve all of the documents
16
     produced by the Parties and any third parties in this action, including but not limited to the
17
     Office of the Inspector General of the Department of Defense (“DODig”), Cherie Erickson
18
     and Kathy Rupp, until the final resolution of the Qui Tam Litigation, including the exhaustion
19
     of all appeals, at which time Loevy & Loevy shall destroy all such documents and certify such
20
     destruction to counsel for MD within 60 days of such final resolution. By agreeing to entry of
21
     this Order, neither party waives any objection to the authenticity, relevance, or admissibility
22
     of any evidence in the Qui Tam Litigation, including any evidence first produced in this
23
     litigation.
24
             10.    The Parties agree that a violation by either Plaintiff of the obligations set forth
25
     in Paragraphs 3 through 8 of this Order may constitute contempt of Court and will expose
26
     the violating party to a possible award of monetary and/or non-monetary sanctions as deemed
27
     appropriate by the Court, without proof of actual damages caused by the violation. The Parties
28

                                                   -5-
      Case 2:14-cv-01788-DLR Document 640 Filed 12/16/18 Page 6 of 8



 1   agree that MD or its affiliates may enforce the provisions of Paragraphs 3 through 8 of this
 2   Order.
 3            11.   The Court shall retain jurisdiction over the Parties and this Order during and
 4   after final disposition of this action to enforce this Order and to make such amendments,
 5   modifications, deletions, and additions to this Order as the Court may from time to time deem
 6   appropriate or as may be requested by the Parties.
 7            12.   Based on the foregoing, the Parties stipulate that this action should be dismissed
 8   with prejudice and with each side to bear its own costs, expenses, and fees.
 9   IT IS SO ORDERED.
10            Dated this ____ day of December, 2018.
11
12
13   STIPULATED AND AGREED TO:
14            Dated: December 14, 2018.
15
                                                 By: /s/ Heather Lewis Donnell (by permission)
16
17                                               LOEVY & LOEVY
                                                   Michael Kanovitz (pro hac vice)
18                                                 Heather Lewis Donnell (pro hac vice)
                                                   Scott Rauscher (pro hac vice)
19
                                                   Ruth Brown (pro hac vice)
20                                                 Frank Newell (pro hac vice)
                                                   311 North Aberdeen Street, Third Floor
21                                                 Chicago, IL 60607
22
                                                 Attorneys for Plaintiffs Ruth and Philip Marsteller
23
24
25
26
27
28

                                                   -6-
     Case 2:14-cv-01788-DLR Document 640 Filed 12/16/18 Page 7 of 8


                                      By: /s/ Christopher N. Manning
 1
 2                                    WILLIAMS & CONNOLLY LLP
                                        Christopher N. Manning (pro hac vice)
 3                                      Edward C. Reddington (pro hac vice)
                                        Juli Ann Lund (pro hac vice)
 4
                                        Tracey A. Fung (pro hac vice)
 5                                      Melissa B. Collins (pro hac vice)
                                        725 Twelfth Street, N.W
 6                                      Washington, DC 20005
 7
                                      By: /s/ L. Eric Dowell
 8                                    OGLETREE, DEAKINS, NASH, SMOAK &
                                      STEWART, P.C.
 9                                        L. Eric Dowell
10                                        2415 East Camelback Road, Suite 800
                                          Phoenix, Arizona 85016
11
                                      Attorneys for Defendant MD Helicopters, Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -7-
      Case 2:14-cv-01788-DLR Document 640 Filed 12/16/18 Page 8 of 8



 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that on the 16th day of December, 2018, I electronically transmitted
 3   the attached document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of Notice of Electronic Filing to the following CM/ECF registrants:
 5                                    Ruth Brown
 6                                    Heather Lewis Donnell
                                      Michael Kanovitz
 7                                    Frank Newell
                                      Scott Rauscher
 8
                                      Dan Twetten
 9                                    Loevy & Loevy
                                      311 N. Aberdeen, 3rd Floor
10                                    Chicago, IL 60607
                                      ruth@loevy.com
11
                                      heather@loevy.com
12                                    mike@loevy.com
                                      frank@loevy.com
13                                    scott@loevy.com
14                                    dan@loevy.com

15
     Attorneys for Plaintiffs Ruth and Philip Marsteller
16
17
                     /s/ Juli Ann Lund
18
19
20
21
22
23
24
25
26
27
28

                                                           -8-
